ORDER

PER CURIAM.
Brian E. Smith, father, acting pro se appeals the judgment granting mother’s, Patricia D. Smith, motion to modify the decree of dissolution. The Guardian Ad Litem moved to dismiss the appeal for father’s failure to comply with the rules of procedure in the preparation and filing of his brief.
Acting pro se, father is held to the same standards as an attorney and must comply with Supreme Court rules, including Rule 84.04(d) and (e), which set out requirements for appellate briefs. Woodard v. SmithKline Beecham/Quest, 29 S.W.3d 843, 844 (Mo.App. E.D.2000). Father’s points relied on fail to follow Rule 84.04(d)(1) and do not inform the court of the trial court’s ruling being challenged, the legal reasons for a claim of error, and why those reasons support the claim of reversible error.
Although father has failed to comply with Rule 84.04(d) and (e), in the interest of resolving the matter on its merits, we deny the motion to dismiss. We are able to glean from the record and mother’s brief the principal issue, i.e. whether the judgment to transfer primary custody of the minor children to mother is supported by substantial and competent evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). Review of the record on appeal clearly indicates that the judgment is so supported. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).